[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#135)
After hearing held on defendant's motion, the court finds as follows:
First and Second Counts:
It is axiomatic that summary relief should not be granted when a material issue of fact is present. Burns v. Hartford Hospital, 192 Conn. 451, 455 (1984). Whether the plaintiff was, or was not, in the process of buying or agreeing to buy goods in connection with an installment loan agreement with the defendant raises such material issue and the consequential applicability of Chapter 733 of the General Statutes. CT Page 2873 Third Count:
The court (Langenbach, J.) has previously ruled that an issue of material fact exists and, notwithstanding the applicability of Chapter 735a of the General Statutes which is disputed, that summary judgment is inappropriate. Memorandum of Decision, pp. 4, 5 (October 18, 1989). This court accepts the propriety of the prior ruling and is not persuaded that some new or overriding circumstance now exists to support a contrary ruling. See Breen v. Phelps, 186 Conn. 86, 99 (1982).
Accordingly, the motion is denied.
GAFFNEY, J.